Citation Nr: 1703984	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-30 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a lung disability.  

4.  Entitlement to service connection for a lumbar spine disability.  

5.  Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Steven H. Bernicker, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied the above claimed benefits. 

The Veteran provided testimony during a videoconference hearing before the undersigned in November 2016.  A transcript of that hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Current bilateral hearing loss, first demonstrated long after the Veteran's service, and was not incurred during or as a result of in-service noise exposure.  

2.  Tinnitus, first demonstrated long after the Veteran's service, was not incurred during or as a result of in-service noise exposure.  
3.  A chronic lung disability, first demonstrated long after service, was not incurred during or as a result of service.  

4.  A chronic lumbar spine disability, first demonstrated long after service, was not incurred during or as a result of service.  

5.  A bilateral foot disability has not been demonstrated by the evidence of record from contemporaneous to when the claim was filed to the present.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1112, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  The criteria for service connection for a lung disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  The criteria for service connection for a lumbar spine disability are not met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

5.  The criteria for service connection for a bilateral foot disability are not met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. §  3.303(b).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a) (2016).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as bilateral hearing loss and arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Bilateral Hearing Loss and Tinnitus

The Veteran contends that he incurred bilateral hearing loss and tinnitus as a result of noise exposure during service.  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2016), which provides that service connection for impaired hearing shall be established when hearing status meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A June 2010 VA audiogram conducted during VA examination demonstrated hearing loss under 38 C.F.R. § 3.385, as auditory thresholds were found to be at least 40 decibels at 4000 Hertz in the right ear and at 3000 and 4000 Hertz in the left ear.  The VA examiner also diagnosed tinnitus based on the Veteran's subjective complaints.  Accordingly, the first element of service connection-a current disability- is met for both hearing loss and tinnitus.

Regarding noise exposure during service, the Board notes that the Veteran's DD 214 confirms his service as a warehouse specialist for the United States Air Force.  The Veteran reported during the Board hearing that he frequently worked on the flight line, where he was exposed to engine noise, and that he also used heavy machinery such as a fork lift in the warehouse.  See Board Hearing Transcript (Tr.) at 4-6.  The Veteran is competent to report his in-service noise exposure and his reports are consistent with the circumstance of his service.  38 U.S.C.A. § 1154(a) (West 2014).  Therefore, his in-service noise exposure is conceded.  

The remaining question in this case is whether the Veteran's bilateral hearing loss and tinnitus were incurred during or as a result of his in-service noise exposure. 

Service treatment records document that the Veteran was administered a whisper voice test upon enlistment examination in December 1952 and again upon separation in October 1956.  Both tests were normal bilaterally.  However, as the June 2012 VA examiner noted, since frequency specific information was not provided during each examination, there is no way of knowing whether or not there was a high frequency hearing loss prior to or after service.  

However, service treatment records do not document any complaints or treatment for hearing loss or tinnitus during service, despite the fact that the Veteran specifically received treatment for left ear otitis in February 1953 (albeit prior to his service on the flight line).  His separation examination of the ears was normal and the Veteran specifically denied ear trouble in his October 1956 report of medical history.  Following separation, an April 1960 periodic examination again revealed a normal whisper test and ear examination and that the Veteran denied ear trouble in a report of medical history.  

In connection with a Social Security Administration (SSA) disability benefits claim for unrelated disabilities, the Veteran did not report any ear-related symptoms upon examination in May 1993.  He did report that he was last employed in 1991 as a transfer man in a rice mill.  

In July 1993, the Veteran filed a claim for service connection benefits for unrelated disabilities without mention of any ear-related disabilities related to service.  He did not report any hearing loss or tinnitus during a general medical VA examination in December 1993 despite listing multiple other disabilities and their impact on his daily functioning.  

The first evidence of a bilateral hearing loss or tinnitus disability came in the form of the Veteran's June 2010 claim for service connection benefits.  A May 2010 VA audiologic evaluation obtained at the time the claim was submitted noted the Veteran's reports of symptoms being present for more than 20 years, but he did not identify any treatment or diagnosis of a hearing loss or tinnitus disability during that time.  

The June 2012 VA examiner noted above concluded, after reviewing the Veteran's service treatment records and his reports regarding in-service and post-service noise exposure, that the Veteran's bilateral hearing loss was not at least as likely as not incurred due to his military service.  The examiner found significant that the Veteran had a history of 36 years of occupational noise exposure during his work as a postal worker, truck driver, mattress factory worker, and at the rice mill.  Regarding tinnitus, the examiner concluded that the Veteran's tinnitus was a symptom of his bilateral hearing loss, and thus, not related to military service.  

The Board acknowledges that the Veteran reported during the 2016 hearing that he experienced temporary hearing loss on a regular basis during service, such that he could not hear someone standing immediately in front of him on his breaks.  See Board Hearing Tr. at 5.  He also reported that he first experienced tinnitus during service and that it has continued to varying degrees ever since.  Id. at 8-9.  Finally, he reported that he sought treatment for his hearing-related symptoms during service and then after service in February 1957, although he could not remember the doctor's name and he did not have access to those records.  Id. at 12-14.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to chronic hearing loss and tinnitus is commonly known and, therefore, the Veteran's testimony that his current symptoms are related to his in-service noise exposure has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

To that end, the Board also notes that the Veteran's whisper test was normal upon separation, which suggests that the extremely severe hearing loss he testified about was indeed temporary and had at least resolved enough that he could complete a normal whisper test upon separation.  Moreover, there is no record of in-service treatment for hearing loss, the Veteran did not report any hearing loss or tinnitus symptoms upon treatment for left ear otitis in February 1953 or upon separation examination, and he specifically denied ear trouble at separation.  

While the Veteran reported seeking treatment for his ear-related symptoms shortly upon discharge, he did not report that he was diagnosed with bilateral hearing loss as defined under the regulations for VA benefits at that time.  Moreover, a periodic examination in April 1960 revealed a normal whisper test, normal ear examination, and another denial of ear trouble by the Veteran, which weighs against his statements that he was experiencing and sought treatment for hearing loss and tinnitus during and shortly after service.  

There is no evidence of reports of or treatment for his ear-related symptoms for more than 50 years post-discharge from active military service.  The Board also finds significant the fact that the Veteran filed a claim for service connection and SSA benefits in 1993 and received two examinations that year, during which he reported symptoms related to several other disabilities, but did not once report any ear-related symptoms.  The Veteran had multiple opportunities to report his ear-related symptoms to medical professionals and to VA, including while pursuing benefits for other disabilities, and did not do so until he filed the current claim.  The record does, however, establish a significant history of post-service noise exposure for several decades, far longer than he experienced noise exposure during service.  Each of these facts weighs heavily against the Veteran's reports that his hearing loss and tinnitus began during service.  

Finally, the Board finds the 2012 VA examination report to be more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  The Veteran, who has not been shown to possess any relevant medical expertise, has made statements in support of his current claim for service connection which are countered, if not contradicted, by the contemporaneous evidence of record created prior to his claim for service connection for bilateral hearing loss and tinnitus.  

Based on the foregoing, the Board finds that the evidence weighs heavily against a finding that the Veteran was diagnosed with bilateral hearing loss (or an organic disease of the nervous system) within one year of discharge.  As such, the presumptions set forth under 38 C.F.R. §§ 3.307 and 3.309 are not applicable in this case.   

Given the lack of medical evidence in support of the claim, the absence of consistent reports of continuity, and the evidence countering or contradicting the Veteran's reports, the evidence is against a finding of a nexus between the Veteran's current bilateral hearing loss and tinnitus and in-service noise exposure.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Lung Disability

The Veteran contends that he incurred a lung disability as a result of his service in harsh weather and his in-service incurrence of pneumonia.  

The file demonstrates a current diagnosis of interstitial lung disease, including upon VA examination November 2010.  Moreover, service treatment records confirm the diagnosis of and treatment for pneumonia during service and the Board acknowledges that the Veteran likely served in harsh weather at times during his service in Korea.  Therefore, the first two elements of service connection-a current disability and an in-service injury or event-are satisfied.  The question now is whether the current lung disability is etiologically linked to his in-service injury or exposures.  

Service treatment records document the treatment of pneumonia in January 1954.  The physicians indicated in the treatment notes that the sudden onset and distribution of symptoms suggest a bacterial cause, but the normal white blood count and lack of cough and sputum suggest atypical pneumonia.  The records do not ultimately establish which type of pneumonia the Veteran had, but they demonstrate that the pneumonia resolved without any complaints, diagnosis, or treatment for related residuals.  The October 1956 separation examination revealed normal lungs.  The Veteran specifically denied shortness of breath and did not report any lung-related symptoms at that time.  

Following separation, an April 1960 periodic examination again revealed a normal lung and chest examination, that the Veteran denied shortness of breath, and that he did not report any lung-related symptoms in a report of medical history.  

The Veteran filed a claim in July 1993 for service connection benefits for unrelated disabilities without mention of any lung-related symptoms or disabilities related to service.  He did not report any such symptoms during a general medical VA examination in December 1993 despite listing multiple other disabilities and their impact on his daily functioning.  His lungs were found to be clear upon examination.  In addition, in connection with a Social Security Administration (SSA) disability benefits claim for unrelated disabilities, the Veteran did not report any lung-related symptoms despite describing several other disabilities.  He did, however, report smoking a half a pack of cigarettes per day upon examination.  

The first evidence of a lung disability came in the form of the Veteran's June 2010 claim for service connection benefits.  VA treatment records submitted in 2010 document the diagnosis of interstitial lung disease based on X-ray in June, a normal pulmonary function test that same month, and an assessment of shortness of breath likely due to mild chronic obstructive pulmonary disease (COPD) and truncal obesity with deconditioning.  

Upon VA examination in November 2010, the Veteran reported that he had shortness of breath during service that has worsened over the years.  The VA examiner diagnosed interstitial lung disease based upon a chest X-ray.  The examiner concluded after reviewing the treatment records during and since service as well as the Veteran's reports and an examination that it is less likely as not that the Veteran's lung disability is caused by or a result of his military service.  The examiner stated that although the Veteran reported that his shortness of breath continued after the military, he had the risk factors of smoking and obesity contributing to his shortness of breath and lung disease.  

The Board acknowledges the Veteran's testimony during the hearing that he did not have any breathing problems prior to entering the military and that he did have problems such as shortness of breath upon discharge.  See Board Hearing Tr. at 35-36.  He stated that he did not know whether his current disability was related to service.    

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report when symptoms such as shortness of breath began.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

To that end, the Board finds the 2010 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history, including his treatment for pneumonia during service and his significant history of smoking.  The Veteran, who has not been shown to possess any relevant medical expertise, has made statements in support of his current claim for service connection, and has admitted that he does not know if his current lung disability is etiologically related to service.  

Moreover, the Board notes that Veteran was not shown to have any residuals of pneumonia during service and was not diagnosed with or treated for any chronic lung disability during service.  He did not report any lung-related symptoms upon separation examination and he specifically denied shortness of breath at that time.  A periodic examination in April 1960 revealed a normal lung examination and another denial of shortness of breath by the Veteran.  He also filed a claim for VA and SSA disability benefits and did not report any lung symptoms amongst the list of other symptoms he reported in his claims or during the related examinations.  All the while, there are several reports of the Veteran's long history of smoking post-service.  The first evidence of a chronic lung disability came more than 50 years post-service despite multiple opportunities for the Veteran to report such symptoms to medical professionals or VA.  Based on these facts, the Board finds that the evidence weighs heavily against the Veteran's claims that he has shortness of breath that began during service and has continued since.  

Given the lack of medical evidence in support of the claim, the absence of consistent reports of continuity, and the evidence weighing against the Veteran's reports, the evidence is against a finding of a nexus between the Veteran's current lung disability and service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Lumbar Spine Disability

The Veteran contends that he incurred a lumbar spine disability as a result of a fall during service.  

Upon VA examination in November 2010, the Veteran was diagnosed with degenerative joint disease of the lumbar spine based upon diagnostic testing.  Accordingly, the first element of service connection-a current disability- is met.

The Veteran testified at the Board hearing that he fell off of the wing of an aircraft and hurt his back in 1953.  He stated that it was right before he was diagnosed with pneumonia, which, as noted above, happened in January 1954.  The Veteran reported that he received treatment for his back symptoms at the same time as he was treated for pneumonia and that his symptoms have continued ever since.  See Board Hearing Tr. at 13-18.  

Service treatment records do not document the reported fall from the aircraft wing with subsequent back injury in 1953 or any treatment for his back during his treatment for pneumonia.  A January 1954 treatment note regarding pneumonia recorded the Veteran's complaints of mid-lumbar pain, but only when inhaling.  There was no tenderness across the back upon examination at that time and a treatment record the next day stated that the reported back pain had resolved.  

However, the service treatment records do document that the Veteran complained of lumbar pain for two days after some heavy lifting in July 1954.  He was diagnosed with lumbar strain, was told to use a heat lamp, and was given light duty for two days.  A treatment record four days later simply states "light duty, heat lamp, 5 days," but does not state which disability is being treated.  Therefore, the second element of service connection-an in-service injury-is satisfied.  

There are no other instances of back treatment or complaints in the remaining two-and-a-half years of his military service.  His separation examination revealed a normal spine and the Veteran did not report any back-related symptoms in his report of medical history at that time.  The Veteran's spine was once again found to be normal upon examination in April 1960 and the Veteran again did not report any lumbar spine symptoms at that time.  

The first evidence or complaints of a chronic lumbar spine disability came in 1993, when the Veteran filed an SSA disability benefits claim and a VA claim for service connection, both involving unrelated disabilities.  A May 1993 SSA examination involving the right leg also revealed mild tenderness of the lumbar spine and a slight decrease in range of motion.  The physician stated that the Veteran's history and physical examination were consistent with a possible lumbar strain.  The Veteran, who was sixty-two at the time, reported that his past jobs involved lifting, carrying, climbing, and shoveling.  

During a December 1993 general medical VA examination, the Veteran reported right lower extremity symptoms that he stated began when the wing of an aircraft fell on his right leg.  Regarding his lumbar spine, he reported that he had had low back pain beginning four-or-five years prior, with increasing pain in 1991, and that he had never seen a physician about it.  His current symptoms included intermittent low back pain, occurring approximately once per week.  He was noted to be walking with a cane at that time.  Based upon X-ray, the examiner diagnosed degenerative joint disease of the lumbar spine.  An etiology opinion was not provided at that time as the Veteran had not filed for service connection for the lumbar spine or claimed a connection between his lumbar disability and service.  

In connection with his June 2010 claim for service connection for a lumbar spine disability, he received a VA examination conducted by a nurse practitioner in November 2010.  He reported that his low back pain began when he returned from Korea and that he saw the VA after the military for his back.  The Veteran reported that he had retired from his work as a truck driver in 1992 based on eligibility due age or duration of work.  The examiner confirmed the diagnosis of degenerative joint disease, lumbar spine, and concluded that the disability was etiologically related to service since the Veteran was treated for lumbar strain during service, he reported that the pain has never subsided, and he did not report any other injuries or specific trauma to the low back.  

Since the June 2010 examiner did not consider the 1993 examination findings and the Veteran's reports of a different date of onset, the RO requested a new opinion.  In December 2010, a VA medical doctor reviewed the claims file, including the Veteran's in-service treatment for lumbar strain, as well as his 1993 VA examination.  The VA doctor concluded that there were two different etiologies for the back pain reported in the Veteran's history.  The low back pain during service was an acute issue attributed to a muscle injury from heavy lifting that had resolved by the time he separated from service.  Then, the examiner stated, the Veteran developed back pain in 1988-89 that gradually progressed in 1991 and developed into degenerative joint disease, lumbar spine.  The doctor stated that there were two different conditions that caused the Veteran back pain and that they were not related.  Thus, the doctor concluded, the Veteran's current lumbar spine degenerative joint disease is not related to the back pain and treatment he had during service.  

The Board acknowledges the Veteran's 2016 hearing testimony that he experienced back pain that began during service and has continued ever since.  See Board Hearing Tr. at 13-18.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that a fall or heavy lifting could lead to a chronic back disability is commonly known and, therefore, the Veteran's testimony that his current symptoms are related to his in-service noise exposure has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

To that end, the Board also notes that the injury and subsequent treatment in 1953-1954 as reported by the Veteran during the Board hearing are not documented by the service treatment records or at any other time until he filed this claim for service connection benefits.  His lumbar spine was found to be normal upon separation examination in 1956 and again in 1960.  Furthermore, he denied any joint pain or swelling and did not report any lumbar spine symptoms in his report of medical history at separation or in 1960.  The first evidence of a chronic back disability came from the 1993 VA examination, at which time the Veteran reported that his back pain began no more than five years before that examination.  That means that the back pain associated with the lumbar spine degenerative joint disease, diagnosed at that examination, had onset more than 30 years after his military service.  

Moreover, the Board notes that the Veteran did not claim at that time that his lumbar spine disability was related to any injury in service in 1993, despite the fact that he was claiming service connection for other orthopedic symptoms stemming from service.  The Veteran had multiple opportunities to report his lumbar symptoms to medical professionals and to VA, including while pursuing benefits for other disabilities, and did not do so.  The record does, however, establish a significant history of post-service physical labor for several decades, much longer than service.  Each of these facts weighs heavily against the Veteran's reports that his lumbar spine symptoms began during service and have continued since.  

Finally, the Board finds the December 2010 VA opinion more probative than the Veteran's statements or the June 2010 VA opinion.  The December 2010 examiner is a medical doctor who was able to review the entire record, including the Veteran's history and opinions.  The VA nurse practitioner based her positive opinion based on the incorrect statement that the Veteran did not report a different injury or onset for his lumbar spine symptoms.  The Veteran, who has not been shown to possess any relevant medical expertise, has made statements in support of his current claim for service connection which are countered, if not contradicted, by the contemporaneous evidence of record created prior to his claim for service connection.  

Given the lack of medical evidence in support of the claim, the absence of consistent reports of continuity, and the evidence countering or contradicting the Veteran's reports, the evidence is against a finding of a nexus between the Veteran's current lumbar spine disability and service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Bilateral Foot Disability

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed or contemporaneous to when it was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

In this case, there is no evidence of a bilateral foot disability.  VA treatment records are negative for any diagnosis of such a disability despite the fact that the Veteran has received treatment for hip and knee pain.  Moreover, a June 2010 VA treatment record noted normal feet upon examination.  

During the Board hearing, the Veteran reported that he has not been diagnosed or treated with a specific foot disability, but rather that his treatment for his back and right hip/leg/knee symptoms also relieved his foot symptoms.  See Board Hearing Tr. at 33.  

Given the lack of medical or lay evidence demonstrating a current bilateral foot disability, the Board must conclude that the preponderance of the evidence is against the claim for service connection for each disability, and they are, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2010. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available service records and VA treatment records have been obtained and are associated with the claims file and the Veteran has not identified any other relevant, available treatment records to VA.  

The Board recognizes that a bill from the UC Davis Health System associated with the claims file appears to document that the Veteran received a CT Scan of the lumbar spine in 2010 and was hospitalized for heart-related symptoms in 2016 (as evidenced by the diagnostic tests ordered by the emergency room at the time).  While treatment records associated with these bills have not been obtained, the Board finds that they are not necessary to the current claim.  The CT scan would, at most, confirm a current lumbar spine diagnosis, which has already been demonstrated by the record and is not in contention in this case.  The heart-related treatment would not be relevant to the Veteran's current claims and, again, would at most confirm diagnoses already of record.  As such, the record does not establish that there is a reasonable possibility of substantiating the claim if such records were obtained.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (while VA's duty to assist is extended to obtaining sufficiently identified medical records, the duty to assist is not unlimited, particularly where there is no reasonable possibility that any assistance VA would provide to the claimant would substantiate the claim).  

The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  

Service connection for a lung disability is denied.  

Service connection for a lumbar spine disability is denied.  

Service connection for a bilateral foot disability is denied.  




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


